SOMERVILLE, J.
This is an action to recover for damage done to an automobile in a collision with one of defendant’s cars, due, as alleged, to the negligence of defendant or its servants. The undisputed evidence shows that the damage to the car, resulting directly from the collision, was at least $600. The jury found for the plaintiff, but they awarded as damages the scarcely more than nominal sum of $20. Plaintiff moved to set aside the *73verdict and judgment on the ground, among others, that “if entitled to recover at all, it was entitled to recover more than $20.” This motion was overruled, and that action is now assigned for error.
(1) In accordance with the law as settled in this state and elsewhere, planitiff’s motion should have been granted.—Hardeman v. Williams, 157 Ala. 422, 48 South. 108; L. & N. R. R. Co. v. Street, 164 Ala. 155, 51 South. 306, 20 Ann. Cas. 877; Moseley v. Jamison, 68 Miss. 336, 8 South. 744; 4 Sedg. on Dam. (9th Ed.) § 1368; 29 Cyc. 847, c, and numerous cases cited.
(2) If there were any dispute as to the amount of damages suffered, we would hesitate to reverse the judgment of the trial court on such a motion. But, there being no dispute, it is our duty to render here the judgment which should have been rendered below, granting a new trial, and it is so ordered.
Judgment reversed, motion to set aside verdict, and judgment granted, and the cause remanded.
Reversed, rendered," and remanded.
McClellan, Mayfield, and Thomas, JJ., concur.